 1   KRISTEN T. GALLAGHER (NSBN 9561)
     McDONALD CARANO LLP
 2   2300 West Sahara Avenue, Suite 1200
     Las Vegas, Nevada 89102
 3   Telephone: (702) 873-4100
     kgallagher@mcdonaldcarano.com
 4
     Attorneys for Defendants Roberto’s Taco
 5   Shop LLC & Roberto Robledo Pinal
     1994 Trust
 6

 7                               UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9    ROCIO BANCALARI, an Individual;                   Case No.: 2:19-cv-01333-APG-NJK

10                           Plaintiff,

11    vs.                                                STIPULATION AND ORDER TO EXTEND
                                                           TIME TO ANSWER OR OTHERWISE
12    ROBERTO’S TACO SHOP LLC, a Nevada                       RESPOND TO COMPLAINT
      Limited Liability Company, ROBERTO
13    ROBLEDO PINAL 1994 TRUST, a Foreign                               (FIRST REQUEST)
      Trust Entity, ALFONSO PINALES-
14    HERNANDEZ, an Individual, and DOES I
      through X, inclusive, and ROE
15    CORPORATIONS I through X, inclusive,

16                           Defendants.

17
            Defendants Roberto’s Taco Shop LLC (“Roberto’s Tacos”) & Roberto Robledo Pinal 1994
18
     Trust (“Pinal Trust”) and plaintiff Rocio Bancalari, by and through their respective undersigned
19
     counsel, hereby agree, stipulate and respectfully request that the Court extend the deadline for
20
     Roberto’s Tacos and the Pinal Trust to answer or otherwise respond to the Complaint from
21
     September 27, 2019 to October 10, 2019.
22
            The parties agree to the extension to permit Roberto’s Tacos and the Pinal Trust to fully
23
     evaluate the allegations in the Complaint so that they can prepare an appropriate response. This is
24
     the parties’ first request to extend the deadline. The undersigned represent that this stipulation is not
25
     designed for purposes of delay.
26

27

28
 1        For this reason, the parties respectfully request that the Court grant the stipulated extension.

 2        DATED this 24th day of September, 2019.

 3   McDONALD CARANO LLP                              RYAN ALEXANDER, CHTD.

 4   By: /s/ Kristen T. Gallagher                     By: /s/ Ryan Alexander
        Kristen T. Gallagher (NSBN 9561)                 Ryan Alexander (NSBN 10845)
 5      2300 West Sahara Avenue, Suite 1200              3017 West Charleston Blvd., Suite 58
        Las Vegas, Nevada 89102                          Las Vegas, NV 89102
 6      Telephone: (702) 873-4100                        Telephone: (702) 868-3311
        kgallagher@mcdonaldcarano.com                    ryan@ryanalexander.us
 7
        Attorneys for Defendants Roberto’s Taco           Attorney for Plaintiff
 8      Shop LLC & Roberto Robledo Pinal
        1994 Trust
 9

10                                               IT IS SO ORDERED.

11                                               _______________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
12
                                                          September 25, 2019
                                                 Dated: _________________________________
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
